                  Case 21-10527-JTD            Doc 226        Filed 04/07/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    CARBONLITE HOLDINGS LLC, et al., 1                      Case No. 21-10527 (JTD)

                           Debtors.                         (Jointly Administered)

                                                            Related to Docket No. 155


                    NOTICE OF WITHDRAWAL OF DOCKET NUMBER 155

             PLEASE TAKE NOTICE that Southfork, LP, by and through its undersigned counsel,

hereby withdraws its Objection of Southfork LP to TX/PA Debtors' Motion Pursuant to Sections

105, 361, 362, 363, 364, 503 and 507 of the Bankruptcy Code Seeking Entry of Interim and Final

Orders (I) Authorizing the TX/PA Debtors to Obtain Senior Secured Superpriority Postpetition

Financing; (II) Granting (A) Liens and Superpriority Administrative Expense Claims, and (B)

Adequate Protection to the Prepetition Secured Parties; (III) Authorizing the Use of Cash

Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting

Related Relief [Docket No. 155] filed on April 1, 2021, in the above-captioned matter.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
             Case 21-10527-JTD     Doc 226     Filed 04/07/21   Page 2 of 2




Dated: April 7, 2021    GELLERT SCALI BUSENKELL & BROWN, LLC

                                 /s Michael Busenkell
                                 Michael Busenkell (DE 3933)
                                 Ronald S. Gellert (DE 4259)
                                 Bradley P. Lehman (DE 5921)
                                 1201 North Orange Street, Suite 300
                                 Wilmington, DE 19801
                                 Telephone: (302) 425-5800
                                 Facsimile: (302) 425-5814
                                 Email: mbusenkell@gsbblaw.com
                                        rgellert@gsbblaw.com
                                        blehman@gsbblaw.com


                                 Attorneys for Southfork, LP




                                           2
